ORDER
The petition for rehearing en banc filed by Defendant-Appellee Elite Logistics, Inc., is GRANTED. Pursuant to Tenth Circuit Rule 35.6, this order vacates the judgment, stays the mandate, and restores the case on the docket as a pending appeal. This case will be scheduled for oral argument during the week of November 13, 2006. The parties will be notified of the specific date and time in a later order.
The parties shall file simultaneous supplemental briefs within thirty days of the date of this order. Parties shall file an original and twenty copies of the supplemental briefs. The supplemental briefs shall comply with the type-volume limitations of Fed. R.App. P. 32(a)(7) and shall otherwise comply as closely as reasonably possible to the general requirements of our rules with regard to the form of the briefs. At the time the parties file their supplemental en banc briefs, they shall also file an additional twenty copies of their original panel briefs on the merits.
Within fifteen days after service of the initial supplemental briefs, the parties may file simultaneous supplemental reply briefs not to exceed the limits imposed by Fed. R.App. P. 32(a)(7)(B)(ii). Parties shall file an original and twenty copies of the supplemental reply briefs.
No extensions of time for the filing of supplemental briefs or supplemental reply briefs shall be permitted.
In addition to serving and filing their supplemental briefs and supplemental reply briefs in accordance with the Federal *497Rules of Appellate Procedure and this order, the parties are reminded of their obligation to electronically submit their supplemental briefs in accordance with the court’s Emergency General Order of October 20, 2004, as subsequently amended. Access our website — www.calO.uscourts. gov — to download a copy of the order. The hardcopy form of any supplemental brief or supplemental reply brief with the requisite number of copies shall be physically on file in the clerk’s office within two business days from the date of any electronic submission of the brief. Further, within thirty days from the date of this order, if'they were not already submitted electronically, the original panel briefs must also be submitted electronically in accordance with the court’s Emergency General Order of October 20, 2004, as subsequently amended.